DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed March 17, 2022.
In view of the Amendments to the Claims filed March 17, 2022, the rejections of claims 1-20 under 35 U.S.C. 112(b) previously presented in the Office Action sent December 20, 2021 have been withdrawn.
In view of the Amendments to the Claims filed March 17, 2022, the rejections of claims 1-20 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 previously presented in the Office Action sent December 20, 2021 have been modified only in response to the Amendments to the Claims.
Claims 1-17 and 19-21 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 7-14, 16, 17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. No. 2013/0302661 A1).
With regard to claims 1, 4, and 5, Kim et al. discloses a separator comprising 
a substrate (23, Fig. 1), and 
a coating layer disposed on at least one surface of the substrate (33, Fig. 1), wherein the coating layer comprises 
inorganic particles (see claims 1 and 15-17 “inorganic compound”) and 
a first binder (see claims 1-4 “first polymer binder”), and 
a ratio of an average particle diameter (D50) of the inorganic particles to an average particle diameter (D50) of the first binder is 1.5:1 or more and less than 2:1 (see claim 17 teaching an average particle diameter (D50) of the inorganic particles can be selected from about 1 nm to about 800 nm and it would have been obvious to a person having ordinary skill in the art to have selected values within the disclosed range, such as 800 nm, because Kim et al. teaches the size as an appropriate diameter for the inorganic particles; see claim 4 teaching an average particle diameter (D50) of the first binder can be selected from about 50 nm to about 500 nm and it would have been obvious to a person having ordinary skill in the art to have selected values within the disclosed range, such as 500 nm, because Kim et al. teaches the size as an appropriate diameter for the first binder; the selection of a 800 nm average particle diameter of the inorganic particles and the selection of a 500 nm average particle diameter of the first binder provides for the claimed “1.5:1 or more and less than 2:1” as it includes a value within the claimed range, such as 1.6).
With regard to claim 2, independent claim 1 is obvious over Kim et al. under 35 U.S.C. 103 as discussed above. Kim et al. discloses wherein
the inorganic particles and the first binder are mixed (see [0019]).
With regard to claim 3, independent claim 1 is obvious over Kim et al. under 35 U.S.C. 103 as discussed above. Kim et al. discloses wherein
the inorganic particles are present in pores between the first binder (see Abstract teaching coating layer containing the cited inorganic particles and cited first binder which is cited to read on the claimed “inorganic particles are present in pores between the first binder” because the cited inorganic particles are in the pores, or spaces, in the cited coating layer and between the cited first binder in coating layer).
With regard to claim 8, independent claim 1 is obvious over Kim et al. under 35 U.S.C. 103 as discussed above. Kim et al. discloses wherein
the coating layer comprises 7 wt% to 50 wt% of the first binder with respect to a total weight of the coating layer (see, for example, EXAMPLE 2 at [0113]).
With regard to claim 9, independent claim 1 is obvious over Kim et al. under 35 U.S.C. 103 as discussed above. Kim et al. discloses wherein
the coating layer is disposed on both surfaces of the substrate (33 depicted in Fig. 1 as on both surfaces of the cited substrate 23)
With regard to claim 10, independent claim 1 is obvious over Kim et al. under 35 U.S.C. 103 as discussed above. Kim et al. discloses wherein
the inorganic particles are Al2O3 (see claim 16).
With regard to claim 11, independent claim 1 is obvious over Kim et al. under 35 U.S.C. 103 as discussed above. Kim et al. discloses wherein
the first binder comprises acrylate or styrene (see [0012]).
With regard to claims 12 and 14, independent claim 1 is obvious over Kim et al. under 35 U.S.C. 103 as discussed above. Kim et al. discloses wherein
the coating layer further comprises a second binder (see claims 1-4 “second polymer binder”), and 
the second binder has an average particle diameter (D50) that is smaller than or equal to the average particle diameter (D50) of the first binder (see claim 4 teaching an average particle diameter (D50) of the second binder can be selected from about 20 nm to about 400 nm and it would have been obvious to a person having ordinary skill in the art to have selected values within the disclosed range, such as 400 nm, because Kim et al. teaches the size as an appropriate diameter for the second binder; a selection of a 400 nm average particle diameter of the second binder provides for the claimed “is smaller than or equal to the average particle diameter (D50) of the first binder”, recall rejection of claim 1 above selecting a 500 nm average particle diameter first binder).
With regard to claim 13, dependent claim 12 is obvious over Kim et al. under 35 U.S.C. 103 as discussed above. Kim et al. discloses wherein
the second binder is present in at least one group of pores selected from pores between the inorganic particles, pores between the first binder, and pores between the inorganic particles and the first binder (see Abstract teaching coating layer containing the cited inorganic particles and cited first and second binders which is cited to read on the claimed “the second binder is present in at least one group of pores selected from pores between the inorganic particles, pores between the first binder, and pores between the inorganic particles and the first binder” because the cited second binder is in the pores, or spaces, in the cited coating layer and at least one of between the cited inorganic particles in the coating layer, the cited first binder in the coating layer, and the cited inorganic particles and the cited first binder in the coating layer).
With regard to claim 16, dependent claim 12 is obvious over Kim et al. under 35 U.S.C. 103 as discussed above. Kim et al. discloses wherein
the second binder is PAA (see [0014] teaching PAA as an appropriate selection for the cited second binder).
With regard to claim 17, Kim et al. discloses a lithium battery comprising:
a positive electrode (see [0018]);
a negative electrode (see [0018]); and
the separator according to claim 1 (recall rejection of claim 1 above) 
disposed between the positive electrode and the negative electrode (see [0018]).
With regard to claim 21, independent claim 1 is obvious over Kim et al. under 35 U.S.C. 103 as discussed above. Kim et al. discloses wherein, in the coating layer,
a weight ratio of the inorganic particles to a total weight of binder is 3:1 to 4:1 (see [0016] teaching 100 parts weight of inorganic particles to 1 to 30 parts weight of the binder which is cited to read on the claimed “3:1 to 4:1” because it includes values within the claimed range, such as 4:1).
Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. No. 2013/0302661 A1), as applied to claims 1-4, 7-14, 16, 17, and 21 above, and in view of Yong et al. (U.S. Pub. No. 2006/0008700 A1).
With regard to claim 6, independent claim 1 is obvious over Kim et al. under 35 U.S.C. 103 as discussed above. 
Kim et al. does not discloses wherein the first binder has a glass transition temperature (Tg) of about 50°C to about 100°C.
However, Yong et al. discloses the glass transition temperature of binder directly affects the mechanical properties such as flexibility and elasticity (see [0028] the range of -200 to 200 °C).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have optimized the glass transition temperature of the first binder of Kim et al., as modified above, and arrive at the claimed range of about 50°C to about 100°C through routine experimentation (see MPEP 2144.05); especially since it would have led to improving mechanical properties such as flexibility and elasticity.
With regard to claim 15, dependent claim 12 is obvious over Kim et al. under 35 U.S.C. 103 as discussed above. 
Kim et al. does not discloses wherein the second binder has a glass transition temperature (Tg) of -40°C or lower.
However, Yong et al. discloses the glass transition temperature of binder directly affects the mechanical properties such as flexibility and elasticity (see [0028] the range of -200 to 200 °C).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have optimized the glass transition temperature of the second binder of Kim et al., as modified above, and arrive at the claimed range of -40°C or lower through routine experimentation (see MPEP 2144.05); especially since it would have led to improving mechanical properties such as flexibility and elasticity.
Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. No. 2013/0302661 A1), as applied to claims 1-4, 7-14, 16, 17, and 21 above, and in further view of Choi et al. (U.S. Pub. No. 2015/0333310 A1).
With regard to claim 19, Kim et al. discloses a method of manufacturing the separator according to claim 1 (recall rejection of claim 1 above), the method comprising the steps of:
preparing a slurry comprising the inorganic particles and the first binder (see [0019]); and
applying the slurry onto at least one surface of the substrate (see [0019]), and then
drying (see [0019]).
Kim et al. does not disclose roll-pressing the resultant.
However, Choi et al. discloses a separator (see Title) and teaches the step of roll-pressing provides for increased adhesion (see [0078]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have modified the method of Kim et al., as modified above, to include the roll-pressing step, such as exemplified in Choi et al., because it would have provided for increased adhesion.
With regard to claim 20, claim 19 is obvious over Kim et al. in view of Choi et al. under 35 U.S.C. 103 as discussed above. 
Kim et al. teaches the slurry is applied onto both surfaces of the substrate (Fig. 1) but does not specifically teach the slurry is applied on the both surface of the substrate at the same time.
However, applying the slurry on the both surfaces of the substrate at the same time is one in a finite number of immediately recognizable options, finite options being applying the slurry before, at the same time, or after.
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have tried applying the slurry at the same time because it is one in a finite number of options within the technical grasp of a person having ordinary skill in the art (see MPEP 2143 E).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        June 5, 2022